Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Application No. 17/066,772 filed on 10/9/20. Claims 1 - 20 has been examined.
Allowable Subject Matter
3.	Claims 1 - 20 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Closest prior art(s) (See PTO-892) teaches A radio frequency module, comprising: 
an antenna terminal; 
a first input/output terminal; 
a second input/output terminal; 
a first filter circuit disposed on a first path and having a passband that is a first frequency band, the first path connecting the antenna terminal and the first input/output terminal; 
a second filter circuit disposed on a second path and having a passband that is a second frequency band higher than the first frequency band, the second path connecting the antenna terminal and the second input/output terminal; and 
wherein the second filter circuit is an inductor-capacitor (LC) filter circuit that includes an inductor and a capacitor.
However does not specifically teach and/or suggest a first band-elimination filter circuit disposed on the second path and having an attenuation band that is a partial band of a third frequency band belonging to an unlicensed band that ranges from 5 GHz or higher, the third frequency band being higher than the second frequency band.


Regarding claim 16, A radio frequency module, comprising: 
an antenna terminal; 
a second input/output terminal; 
a second filter circuit disposed on a second path, having a passband that is a second frequency band, and configured to attenuate a signal of a first frequency band, the second path connecting the antenna terminal and the second input/output terminal, the first frequency band being lower than the second frequency band; and wherein the second filter circuit is an inductor-capacitor (LC) filter circuit that includes an inductor and a capacitor.
However does not specifically teach and/or suggest a first band-elimination filter circuit disposed on the second path and having an attenuation band that is a partial band of a third frequency band belonging to an unlicensed band that ranges from 5 GHz or higher, the third frequency band being higher than the second frequency band; and the first band-elimination filter circuit is configured to change at least one of a frequency range of the attenuation band or an amount of attenuation of the attenuation band.
It would have not been obvious to one of the ordinary skilled in the art at the time of filing to teach and/or suggest above mentioned limitations alone and/or in combination of any other reference(s).

Regarding claim 18, A radio frequency module substantially have same limitations as claim 16, thus the same rejection is applicable. 

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANMAY K SHAH whose telephone number is (571)270-3624. The examiner can normally be reached Mon - Fri - 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TANMAY K SHAH/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        
TANMAY K. SHAH
Primary Examiner
Art Unit 2632